Title: From Thomas Jefferson to Antonio Garcia Herreros, 18 August 1805
From: Jefferson, Thomas
To: Herreros, Antonio Garcia


                  
                     Sir 
                     
                     Monticello Aug. 18. 05
                  
                  The discovery which your letter of the 9th. announced of a method of curing Yellow fever is certainly highly interesting to those countries wherein it has occasionally prevailed. in the distribution of the powers of government however, made by our general & state constitutions, no other encoragement for useful discoveries has been confided to the general government but that of securing to their authors the exclusive use of them for a term of years. all further reward is within the competence of the state-governments alone, to the authorities of which the application must be made. those which have suffered under this affliction cannot fail to remunerate with liberality any real discovery for remedying it in future. Accept my salutations & respects.
                  
                     Th: Jefferson 
                     
                  
               